Exhibit 10.3

 

GRAPHIC [g139791kki001.jpg]

 

April 16,2014

 

Mr. Brian F. Maxted
4165 Walnut Meadow Ln.
Dallas, TX 75229

 

Assignment Agreement: Chief Exploration Officer, Home Office, London, England

 

Dear Brian:

 

This agreement (“Agreement”) serves to document our mutual understanding and
agreement concerning the terms pursuant to which you (the “Executive”) will
undertake your new role as Chief Exploration Officer with Kosmos Energy LLC (the
“Company”), on assignment to the Kosmos Energy LLC UK Branch.

 

1)                                     Title: Chief Exploration Officer.

 

2)                                     Employing Company: Kosmos Energy LLC, but
with the Executive assigned to the Kosmos Energy LLC UK Branch.

 

3)                                     Term of the assignment: The assignment
shall last no more than 5 years. It is agreed that the Executive shall not be
required to relocate back to the US without his prior written consent.

 

4)                                     Work Location: The Executive’s primary
work location shall be Surrey, England. However it is envisaged that the
Executive will spend a portion of his working time in the Company’s Dallas,
Texas office, as required and agreed with the Executive from time to time,
consistent with the requirements of the attached CXO Job Description (attached
as Exhibit A).

 

5)                                     Effective Date: March 1, 2014; provided,
however that the UK aspect of the Executive’s work shall commence on April 7,
2014 (the “UK Start Date”). For the avoidance of doubt, the Executive’s
continuous employment shall include his prior service with the Company which
commenced in August 2003.

 

6)                                     Base Salary: US $653,328 per annum (as
may be adjusted from time to time, the “Base Salary”), payable in regular
installments in accordance with the Company’s usual payment practices. During
the term of the assignment, the Base Salary may be increased (but not decreased)
in the sole discretion of the Board of Directors of the Company or a committee
thereof; provided that the Base Salary

 

Kosmos Energy, LLC

8176 Park Lane, Suite 500 Dallas, Texas 75231 Phone 214-445-9600 Fax 214 363
9024

 

--------------------------------------------------------------------------------


 

may be decreased only if such reduction applies generally to other similarly
senior employees of Kosmos Energy LLC.

 

7)                                     Target Bonus: 100% of the Base Salary (as
may be adjusted from time to time, the “Target Bonus”), payable on terms no less
favorable than those applicable generally to other similarly senior employees of
Kosmos Energy LLC. During the term of the assignment, the Target Bonus may be
increased (but not decreased) in the sole discretion of the Board of Directors
of the Company or a committee thereof; provided that the Target Bonus may be
decreased if such reduction applies generally to other similarly senior
employees of Kosmos Energy LLC.

 

8)                                     Long Term Incentive Plan: For 2014, the
Executive shall be entitled to receive a long-term incentive award no later than
June 30,2014 with an aggregate value as of the grant date of not less than US
$2,000,000 (the “2014 LTI Award”), to be awarded on terms no less favorable than
those applicable generally to other similarly senior employees of the Company.
The 2014 LTI Award shall be in the form of restricted shares of Kosmos Energy
Ltd. Other long-term incentive awards, if any, granted during the term of the
assignment shall be determined in the sole discretion of the Board of Directors
of Kosmos Energy Ltd. or a committee thereof.

 

9)                                     Other Benefits: The Executive will
continue to participate in all benefit plans and programs of the Company, which
are now, or may hereafter be, available generally to the Company’s other senior
executives and shall be entitled to at least the following fringe benefits:
financial planning and executive health program. The Executive shall be provided
health and dental coverage for the Executive and his eligible family members of
generally equivalent quality and scope to the coverage provided by the Company
to its other executives generally; provided, however that the Company shall
ensure that such coverage applies both in the US and the UK. The Executive shall
be entitled to sick leave and paid vacation in accordance with the Company’s
policies applicable generally to its senior executives.

 

10)                              Expenses: The Company shall reimburse the
Executive for all reasonable business expenses incurred by the Executive in
performing services hereunder, including all travel and living expenses while
away from London and/or Dallas on business or at the request of and in the
service of the Company and professional body fees; provided, in each case, that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company. In addition, the Company shall reimburse
the Executive for the reasonable costs incurred by him for travel (in accordance
with the terms of the Company travel policy) between Dallas and the UK and
travel, accommodation and related expenses in Dallas for purposes of undertaking
services hereunder. In addition, the Company shall reimburse the Executive for
all reasonable costs incurred in establishing and operating a home office
(including but not limited to purchase of computer equipment, telephone charges
and internet charges). Tax liabilities resulting from any expense reimbursements
and/or benefits (if any) are the responsibility of the Executive.

 

--------------------------------------------------------------------------------


 

11)                              Payments. The Executive will provide the
account(s) where his compensation will be deposited as from the UK Start Date.

 

12)                              Social Security: The Executive will continue to
participate in the United States Social Security system, as it is defined under
the terms of the bilateral Social Security agreement (sometimes called a
totalization agreement) between the US and the UK. The Company will be
responsible for obtaining the Certificate of Coverage documenting the agreement
to remain in the United States Social Security system. In addition, the Company
will continue to contribute to the United States Social Security system for the
required employer contributions due to be funded on the Executive’s taxable
compensation.

 

13)                              Withholding of Payroll Taxes and Other
Executive Deductions: The Executive will remain on US payroll during the term of
the assignment and the costs of the assignment will be borne by the Company. In
addition, the Company will adhere to the applicable UK shadow payroll reporting
and withholding obligations during the term of the assignment. The Company shall
withhold from any payments and benefits made pursuant to this Agreement all
federal, state, city, foreign and other applicable taxes, social security, and
other withholdings as may be required pursuant to any law or governmental
regulation or ruling and all other customary deductions made with respect to the
Company’s employees generally. To the extent that there is any overpayment of
withholding tax or other contributions, the Company shall promptly pay to the
Executive any refunds from any tax authorities which it receives on the
Executive’s behalf in this regard. For the avoidance of doubt, the Company shall
be solely responsible for the deductions of the corresponding withholdings and
all corporate tax liabilities and/or employer taxes (including but not limited
to social security) in the US and the UK

 

14)                              Individual Income Tax Returns: The Executive
shall be personally responsible for his US and UK individual income tax return
filing obligations and for any global tax liability incurred as a result of the
assignment.

 

15)                              Other Interests: The Executive agrees to devote
substantially all of his business time, energy and best efforts to the business
and affairs of the Company and its affiliates. However, the Executive and the
Company acknowledge that the Executive will continue, for the foreseeable
future, to serve as a Director on the Board of Directors of Venari Resources LLC
and that the Executive may assume other Director positions; provided that such
activities shall be permitted only so long as they do not conflict with the
business and affairs of the Company or interfere with the Executive’s
performance of his duties for the Company or its affiliates, and shall at all
times be consistent with the requirements of Kosmos Energy Ltd.’s Corporate
Governance Policy.

 

16)                              No Right to Continued Employment: The Executive
and the Company recognize and agree that, subject to the terms of this
Agreement, (a) the Company may terminate the Executive’s employment at any time,
for any reason or no reason at all, and (b) the Executive may terminate his
employment at any time, for any reason or no reason at all.

 

--------------------------------------------------------------------------------


 

17)                              Insurance and indemnification: The Executive
will continue to be covered under the directors’ and officers’ liability
insurance, advancement of costs and indemnification rights as the Company and
Kosmos Energy Ltd. may maintain for their respective directors, officers and
employees from time to time to cover all directorships, offices and roles held
by the Executive, in each case on terms no less favorable than applicable
generally to their respective officers and directors (and for these purposes all
discretions under any bye-laws shall be exercised in the Executive’s favor).
This clause shall apply in addition to any rights which the Executive may have
under any existing indemnification agreements. The Company shall ensure that all
liability insurance and indemnification rights covers directorships, offices and
roles held by the Executive both in the US and in the UK.

 

18)                              Guarantee: By countersigning this Agreement,
the Company unconditionally and irrevocably guarantees due and punctual payment
of all amounts payable by the Company to the Executive. If the Company defaults
in payment or performance, the Company shall, upon receipt of written notice of
such default, pay the Executive the amounts claimed in full.

 

19)                              Entire Agreement: This Agreement and the
documents referenced herein constitute the entire agreement of the parties with
regard to the subject matter hereof and supersede any and all prior
understandings, agreements or correspondence between the parties. Any
modification of this Agreement will be effective only if it is in writing and
signed by the party to be charged.

 

20)                              Counterparts: This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

21)                              Governing Law: This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Texas.

 

Sincerely,

 

/s/ Andrew G. Inglis

 

16th April 2014

Andrew G. Inglis

 

Date

Chairman and Chief Executive Officer

 

 

(signing on behalf of the Company)

 

 

 

 

 

 

 

 

I agree to the terms and conditions covering my assignment as set forth in this
Agreement.

 

 

 

/s/ Brian F. Maxted

 

17 April 2014

Brian F. Maxted

 

Date

Chief Exploration Officer

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GRAPHIC [g139791kki001.jpg]

 

CXO JOB DESCRIPTION

 

POSITION TITLE

 

·                  Chief Exploration Officer (CXO) and Director

 

REPORTS TO

 

·                  Andy Inglis Chairman / CEO

 

DIRECT REPORTS (Exploration Leadership Team - XLT)

 

·                  Line- Regional Vice Presidents for Sub- Saharan Africa, North
West Africa, and Central and South America (3)

·                  Functional- Chief Geoscientist; VP Geology and VP Geophysics
(3)

·                  Total 6

 

JOB SCOPE & ROLES

 

1.              Head of Exploration / Chair of the Exploration Leadership Team

2.              Member of the Senior Leadership Team (SLT- together with the
CEO, COO, CFO, SVP BD, SVP / Head of External Affairs, and SVP / General
Counsel)

 

JOB OBJECTIVES

 

1.              As H ad of Exploration

 

a.              Design and execute an strategy and plan which delivers the
exploration finding targets

 

2.              As a Member of the Senior Leadership Team

 

a.              Together with the CEO and other NEO’s develop the Kosmos
strategy and execute the company’s annual and long range plans to deliver the
value growth targets and achieve top quartile shareholder performance

 

JOB RESPONSIBILITIES

 

1.              As Head of Exploration

 

a.              Formulate and update as necessary a frontier / emerging basin
exploration strategy and plan to develop / maintain competitive advantage and
deliver business growth

b.              Develop metrics and annual milestones / targets to measure
annual performance and ensure delivery of the overall exploration plan

c.               Pursue new venture initiatives to identify and access strategic
exploration opportunities and build / manage a balanced portfolio with the
necessary size potential and risk exposure to deliver the Company’s finding
targets within the capital budget allocation and plan time guidelines

 

Kosmos Energy, LLC

8176 Park Lane, Suite 500 Dallas, Texas 75231 Phone 214-445-9600 Fax 214 363
9024

 

--------------------------------------------------------------------------------


 

d.              Define and de - risk petroleum systems / plays / prospects and
mature basin / fairway - opening wells, high grade these and drill -out the
current portfolio ensuring the necessary risked and independent resource
exposure to deliver the exploration finding targets

e.               Build / maintain and lead a fit — for - purpose, highly -
motivated and effective organization, with the necessary leadership skills and
technical / business capability to deliver success, by hiring, retaining and
developing best - in -class management, explorers and support staff

f.                Maintain knowledge and thought leadership, and enhance the
Kosmos exploration brand and reputation among industry / state partners and with
existing / new host governments

g.               Drive the Kosmos technical exploration workflow, ensuring
standards are consistently met across the business, and integrated with other
functional work / processes, including operational, commercial, financial, and
legal to ensure optimal investment decision making

 

2.              As a Member of the Senior Leadership Team

 

a.              Together with the CEO and other NEO’s as a Leadership Team,
deliver the corporate plan and manage the Kosmos organization

b.              Live the Company’s business principles, including consistently
leading by
example with regard to the key values, culture traits and behaviors, both
internally
/ externally

 

JOB ACCOUNTABILITIES

 

1.              As Head of Exploration

 

a.              Exploration business performance

 

2.              As a Member of the Senior Leadership Team

 

a.              Together with the CEO and other NEO’s delivery of the corporate
plan

b.              Internally, effectiveness of the organization and externally
Kosmos relationships and reputation

 

LOCATION & TIME

 

·                  Full time London based (working from home)

 

·                  Managing partners (BP and Cairn), as well as industry
networking and relationship building and deal sourcing and evaluation

 

·                  Up to two weeks a month in Dallas, or as required to ensure
exceptional job performance

 

·                  Hands on leadership of the Exploration team and technical
workflow

·                  Participate as member ofthe SLT and attend bi-weekly meetings

 

·                  Additional international travel as required to manage
industry and government relationships, as well as identify/access new venture
opportunities

 

--------------------------------------------------------------------------------